Exhibit 10.3

 


INDIGO SECURITIES, LLC


780 THIRD AVENUE, 23RD FLOOR

NEW YORK, NEW YORK  10017

--------------------------------------------------------------------------------

Telephone (212) 972-0900

Facsimile (212) 298-9933

 

 

February 15, 2005

 

Vistula Communications Services, Inc.

40 Portman Square, 4th Floor

London W1H GLT

United Kingdom

 


PLACEMENT AGENT AGREEMENT

 

Gentlemen:

 

The undersigned, Vistula Communications Services, Inc. (the “Company”), hereby
agrees with IndiGo Securities, LLC (“Placement Agent”) as follows:

 

1.  Offering

 


A.            THE COMPANY HEREBY ENGAGES THE PLACEMENT AGENT TO ACT AS ITS AGENT
IN CONNECTION WITH:


 


(I) THE SALE BY THE COMPANY (THE “PRIVATE PLACEMENT” OR THE “OFFERING”) OF UP TO
$10,000,000 (THE “MAXIMUM AMOUNT”), FACE AMOUNT OF THE COMPANY’S 8% SENIOR
CONVERTIBLE DEBENTURES (THE “DEBENTURES”) AND WARRANTS TO ACQUIRE COMPANY COMMON
STOCK (THE “WARRANTS” AND, TOGETHER WITH THE DEBENTURES, THE “SECURITIES”).  THE
SECURITIES SHALL BE OFFERED ON TERMS AS OUTLINED IN THE SECURITIES PURCHASE
AGREEMENT SUBSTANTIALLY IDENTICAL TO THE FORM ATTACHED HERETO AS EXHIBIT A (THE
“SECURITIES PURCHASE AGREEMENT”).  THE PRIVATE PLACEMENT SHALL BE CONDUCTED AS A
PRIVATE PLACEMENT TO BE MADE PURSUANT TO THE EXEMPTION AFFORDED BY SECTION 4(2)
OF THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) AND RULE 506 OF REGULATION
D PROMULGATED THEREUNDER, AS WELL AS APPLICABLE STATE LAWS.


 


(II) UPON THE CONSUMMATION OF THE PRIVATE PLACEMENT, THE PLACEMENT AGENT WILL
PROVIDE THE COMPANY WITH ONGOING FINANCIAL AND STRATEGIC ADVISORY SERVICES
(“CONSULTING SERVICES”) INCLUDING BUT NOT LIMITED TO THE FOLLOWING: (A)
ASSISTING IN REFINING THE COMPANY’S BUSINESS STRATEGY, WITH AN EYE TOWARD
INVESTOR PERCEPTION, (B) ASSISTING IN AND REVIEWING SHAREHOLDER COMMUNICATION
STRATEGY AND EXECUTION, (C) IDENTIFYING INSTITUTIONAL PUBLIC-MARKET INVESTORS
AND ARRANGE MEETINGS AND CONFERENCE CALLS, (D) PROVIDING INTRODUCTIONS TO AND
SETTING UP MEETINGS BETWEEN THE COMPANY’S EXECUTIVES AND INDUSTRY ANALYSTS; AND
(E) ASSISTING THE COMPANY IN RECRUITING POTENTIAL EXECUTIVES, BOARD MEMBERS,
CUSTOMERS AND STRATEGIC PARTNERS BY LEVERAGING THE PLACEMENT AGENT’S EXTENSIVE
NETWORK OF PERSONAL AND BUSINESS RELATIONSHIPS.  IN ADDITION, WHILE THE
PLACEMENT AGENT WILL NOT ACT IN THE ROLE OF TRADITIONAL INVESTOR
RELATIONS/PUBLIC RELATIONS FIRM FOR PURPOSES OF PREPARING AND DISTRIBUTING PRESS
RELEASES, INVESTOR PACKAGES, ETC., THE PLACEMENT AGENT WILL PROVIDE THE COMPANY
WITH RECOMMENDATIONS OF INVESTOR RELATIONS/PUBLIC RELATIONS FIRMS.

 

--------------------------------------------------------------------------------


 

B.            The Private Placement will be coordinated with, and conditioned
upon the completion of satisfactory due diligence by the Purchasers and the
Company’s execution and delivery of this Placement Agent Agreement and the
Securities Purchase Agreement, the Debentures, the Warrants, Placement Agent
Warrant, Registration Rights Agreement and the Escrow Agreement (the “Escrow
Agreement”) substantially in the forms attached hereto as Exhibits A, B, C, D, E
and F respectively.

 

C.            The closings under the Securities Purchase Agreement will be held
at the Company’s offices, or the offices of counsel to the Company, or as
otherwise agreed by the Company and the purchasers under the Securities Purchase
Agreement (the “Purchasers”), where the proceeds of such accepted offers will be
delivered to the Company by the Escrow Agent (as defined in the Escrow
Agreement)  against delivery by the Company of Securities to the Escrow Agent
for further delivery to the Purchasers, and payment to the Placement Agent of
its expenses and other compensation due hereunder including, without limitation,
up to $30,000 for legal fees of the Placement Agent’s counsel and reasonable
disbursements of Placement Agent’s counsel.  The initial closing for the Private
Placement (the “Initial Closing”) is anticipated to take place on February 18,
2005.  After the Initial Closing,  an additional closing may take place within
30 days after the Initial Closing as provided in the Securities Purchase
Agreement.

 

D.            The Private Placement shall terminate on the earlier of:

 

(i)            the date on which the Maximum Amount of Securities has been sold;
or

 

(ii)           the date which is thirty days after the Initial Closing (the
“Offering Termination Date”).

 

2.  Subscriptions and Disbursements of Proceeds

 

A.            From the date of this Agreement until the Offering Termination
Date (the “Offering Period”) , the Securities will be offered by the Company,
with the assistance of the Placement Agent, by means of subscription documents
which shall include the Company’s Form 10-SB as most recently amended (the
“Subscription Documents”) which shall be delivered to each potential investor. 
  The Securities will be sold only to Accredited Investors as that term is
defined in Regulation D of the Act.

 

B.            The Placement Agent shall only be obligated to assist the Company
with the sale of Securities on a “best efforts” basis as described above.

 

C.            Each of the Company and the Placement Agent reserves the right to
reject any subscriber in its respective sole discretion, provided that the
Company shall not reject any subscription tendered by an Accredited Investor
unless such investor fails to satisfy legal requirements to which the Company is
subject and is unable to satisfy such requirement without undue hardship or
disruption to the conduct of the Private Placement.

 

D.            All funds of subscribers shall be placed with the Escrow Agent in
a non-interest bearing bank escrow account subject to the terms of the Escrow
Agreement, to comply with Rule 15c2-4 of the Securities Exchange Act of 1934
(the “Exchange Act”).

 

3.  Further Agreements of the Company

 

The Company agrees, at its expense and without any expense to the Placement
Agent, as follows:

 

--------------------------------------------------------------------------------


 

A.            As soon as the Company is either informed or becomes aware
thereof, to advise the Placement Agent of any material adverse change in the
Company’s financial condition, business prospects, or of any development
materially affecting the Company or rendering untrue or misleading any material
statement in the Subscription Documents.

 

B.            To provide the Placement Agent with a copy of all documents,
reports and information as may be reasonably requested by the Placement Agent in
connection with the Subscription Documents, or the Company’s business plans or
prospects.

 

C.            To provide the Placement Agent with a copy of a list of
stockholders, as requested.

 

D.            To provide the Placement Agent with as many copies of the
Subscription Documents, and amendments thereof, as the Placement Agent may
reasonably request.

 

E.             In connection with the consummation of the Offering, the Company
agrees to execute the Securities Purchase Agreement, Debenture, Warrant,
Placement Agent Warrant, Registration Rights Agreement and the Escrow Agreement
substantially identical to the forms attached hereto as Exhibits A, B, C, D, E
and F, respectively.

 

4.  Commissions, Agreements and Expenses

 

A.            Cash Fee.

 

(i)                                                                                    
At each closing, the Placement Agent will receive a cash fee (the “Cash Fee”)
equal to 10.0% percent of the aggregate purchase price of the Securities sold at
such closing.

 

(ii)                                                                                 
At the final closing of Securities, the Company shall deliver to the Placement
Agent or its designees a warrant agreement (the “Agent Warrants”) exercisable
for a number of common shares of the Company equal to the Cash Fee attributable
to the sale of Securities divided by $1.00 in the form of Exhibit D.

 

(iii)                                                                              
The Placement Agent shall receive a cash fee of $20,000 per month (“Consulting
Fee”) for Consulting Services for a period of 12 months beginning on the first
closing of the Offering, provided that, the Company shall be entitled to review
the Placement Agent’s performance of Consulting Services after 6 months.  The
Company shall be entitled to terminate this Consulting Services agreement upon
written notice to the Placement Agent following the expiration of this six-month
period. The Placement Agent shall have a monthly option to accept 10,000  common
stock warrants exercisable at $1.00 in lieu of ½ of the cash Consulting Fee
payable for that month.

 

B.            At the final closing, the Company shall deliver to the Placement
Agent or its designees Agent Warrants exercisable for a number of common shares
of the Company issuable under Section 4.A.(i)(b) above.  The Placement Agent
shall be entitled to the same registration rights with respect to the shares
underlying the Agent Warrants as the registration rights received by investors
in the Offering.

 

--------------------------------------------------------------------------------


 

C.            The Placement Agent and its affiliates  shall have the right to
purchase Securities in the Private Placement net of cash commissions payable to
the Placement Agent hereunder and the Placement Agent shall receive its pro rata
share of the Agent Warrants in connection with any such investment; provided
that (i) the Company’s issuance of such Agent Warrants will be the same as and
have the same economic effect to the Company as if the such Securities were
purchased by a third party investor, and (ii) the purchase of such Securities by
the Placement Agent will not cause the Company to exceed its Maximum Amount.

 

D.            The Company will furnish at its expense such quantities of the
Subscription Documents and instruments as the Placement Agent may reasonably
request.  In addition, the Company will pay for all Blue Sky filing fees,
counsel fees and disbursements with respect to Blue Sky qualification.  All
required Blue Sky filings and federal securities law filings shall be prepared
by counsel to the Company.

 

E.             If, at any time up to and including the final closing of a sale
of Securities, or the termination of this Agreement by the Company (whichever is
earlier), or within the 12 month period after the termination of the Offering
Period, the Company or any of its affiliates conducts a private placement of
securities to any investor whom the Placement Agent introduced to the Company
during the Offering Period, the Company will pay the Placement Agent the Section
4.A. Cash Fee and Agent Warrant with respect to such sale, calculated in
accordance with the preceding paragraphs 4.A. and B.

 

F.             A 50% discount to the Cash Fee and the Agent Warrants shall apply
to any investor in the Offering introduced to the Placement Agent or the Company
by a member of the Company’s management team (including without limitation,
Bushido Capital).

 

5.  Representations, Warranties and Covenants of the Placement Agent

 

A.            This Agreement has been duly and validly authorized by the
Placement Agent and is a valid and binding agreement of the Placement Agent,
enforceable in accordance with its terms, except (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) the
exercise of judicial or administrative discretion in accordance with general
equitable principles or public policy, (iii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies and (iv) insofar as indemnification and contribution provisions may be
limited by applicable laws. The Placement Agent has the necessary power and
authority to enter into this Agreement and to consummate the transactions
contemplated hereby.

 

B.            The Placement Agent is a limited liability company duly organized
and validly existing under the laws of the State of Delaware; the execution and
delivery by the Placement Agent of this Agreement and the consummation of the
transactions herein contemplated will not result in any violation of, or be in
conflict with, or constitute a default under, any material agreement or
instrument to which the Placement Agent is a party or by which the Placement
Agent or its properties are bound or any judgment, decree, order or, to the
Placement Agent’s knowledge, any material statute, rule or regulation applicable
to it.

 

C.            The information contained in the Subscription Documents relating
to the Placement Agent is complete and correct and does not contain any untrue
statement of material fact or omit to state a material fact necessary to make
the statements thereto, in light of the circumstances under which they were
made, not misleading.

 

--------------------------------------------------------------------------------


 

D.            The Placement Agent will deliver, or will obtain the agreement of
selected dealers that they will deliver, to each purchaser, prior to any
submission by such persons of a written offer to purchase any Securities, a copy
of the Subscription Documents, as such documents may have been most recently
amended or supplemented by the Company.

 

E.             Upon receipt of executed Subscription Documents and the payments
representing subscriptions for such Securities, the Placement Agent will
promptly forward copies of the Subscription Documents to the Company and shall
forward all payments for such Securities to the Escrow Agent.

 

F.             The Placement Agent will not deliver the Subscription Documents
to any person it does not reasonably believe to be an Accredited Investor as
defined in Regulation D.

 

G.            The Placement Agent will not take any action that it reasonably
believes would cause the Offering to violate the provisions of Regulation D or
the Act.

 

H.            The Placement Agent shall have no obligation to insure that (a)
any check, note, draft or other means of payment for any Debentures will be
honored, paid or enforceable against the subscriber in accordance with its terms
or (b) subject to the performance of the Placement Agent’s obligations and the
accuracy of the Placement Agent’s representations and warranties hereunder, the
Offering is exempt from the registration requirements of the Act or any
applicable state or foreign “blue sky” law.

 

I.              Nothing contained herein shall be deemed to constitute a
representation or warranty by the Placement Agent with respect to the Company’s
compliance with the provisions of Regulation D or the Act.

 

J.             The Placement Agent is a member of the National Association of
Securities Dealers, Inc. (the “NASD”) and is duly permitted under NASD rules and
regulations to act in its capacity recited herein.

 

6.  Representations, Warranties and Covenants of the Company 

 

For purposes of the representations warranties and covenants contained in this
Section 6, the term “Company” refers collectively to Vistula Communications
Services Inc. and its affiliates.  The Company represents, warrants and
covenants as follows:

 

A.            This Agreement has been duly and validly authorized by the Company
and is a valid and binding agreement of the Company, enforceable in accordance
with its terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) the exercise of judicial or
administrative discretion in accordance with general equitable principles or
public policy, (iii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iv) insofar as
indemnification and contribution provisions may be limited by applicable law. 
The Agent Warrants to be issued by the Company pursuant to  this Agreement will
be duly authorized and, when the shares of common stock issuable upon exercise
of the Agent Warrants (the “Warrant Shares”) are issued and paid for in
accordance with the  Agent Warrants, the Warrant Shares will be validly issued,
fully paid and non-assessable; the holders of the Warrant Shares will not be
subject to personal liability solely by reason of being such holders; and all
corporate action required to be taken for the authorization, issuance and sale
of the Warrant Shares will be duly and validly taken by the Company.

 

--------------------------------------------------------------------------------


 

7.  Additional Agreements

 

A.            The Placement Agent shall have the right to send a representative
(“PA Representative”) to attend and observe (but not vote at) all meetings of
the Company Board of Directors and receive notice of such meetings and all
materials distributed by the Company to Board members in the same manner and
within the same periods of time as the members of the Board of Directors,
provided, however, that the Company reserves the right to exclude the PA
Representative from access to any material or meeting or portion thereof if the
Company believes upon advice of counsel that such exclusion is reasonably
necessary to preserve the attorney-client privilege or to protect highly
confidential proprietary information or for other similar reasons (such rights
the “PA Observer Rights”).  The Placement Agent and the PA representative shall
execute the Company’s form Confidentiality Agreement attached hereto as Exhibit
G prior to the PA Representative observing meetings of the Company’s Board of
Directors or receiving any materials distributed by the Company to Board
members.   The PA Observer Rights described in this Paragraph 7.A. shall
terminate on the earlier of: (i) two (2) years from the date hereof, or (ii) the
date on which at least two-thirds (2/3) of the Debentures have been converted.

 

8.  Indemnification

 

A.            The Company agrees to indemnify and hold harmless the Placement
Agent, its employees and representatives and each person who controls the
Placement Agent within the meaning of Section 15 of the Act against any and all
losses, claims, damages or liabilities, joint or several, to which they or any
of them may become subject under the Securities Act or any other statute or at
common law in connection with(i) any breach of any representation or warranty of
the Company under this Agreement or the Subscription Documents; (ii) any untrue
statement of a material fact by the Company in the Subscription Documents; or
(iii) any omission of a material fact necessary in order to make the statements
in the Subscription Documents, in light of the circumstance under which they
were made, not misleading (the “Covered Matters”) , and to reimburse persons
indemnified as above for any legal or other expense (including the cost of any
investigation and preparation) incurred by them in connection with any
litigation arising from any of the Covered Matters whether or not resulting in
any liability, provided, however, that the indemnity agreement contained in this
Section 8.A. shall not apply to amounts paid in settlement of any such
litigation if such settlement is effected without the consent of the Company,
nor shall it apply to the Placement Agent or any person controlling the
Placement Agent in respect of any such losses, claims, damages, or liabilities
arising out of, or based upon, any such untrue statement or alleged untrue
statement, or any such omission or alleged omission, if such statement or
omission was based upon information furnished by the Placement Agent
specifically for use in connection with the preparation of documents to be
provided to prospective investors or any amendment thereof or supplement thereto
or by reason of improper selling practices (including failure to comply with, or
a violation of, any law or regulation by the Placement Agent, its officers,
directors and registered placement agents).  The Placement Agent agrees within
ten days after the receipt by it of written notice of the commencement of any
action against it or against any person controlling it as aforesaid, in respect
of which indemnity may be sought from the Company on account of the indemnity
agreement contained in this Section 8.A., to notify the Company in writing of
the commencement thereof.  The omission of the Placement Agent so to notify the
Company of any such action shall not relieve the Company from any liability
which it may have to the Placement Agent or any person controlling it as
aforesaid on account of the indemnity agreement contained in this subsection
except to the extent that such liability would not have been incurred had such
notice been given.  In case any such action shall be brought against the
Placement Agent or any such controlling person and the Placement Agent shall
notify the Company of the commencement thereof, the Company shall be entitled to
participate in (and, to the extent that it shall

 

--------------------------------------------------------------------------------


 

wish, to direct) the defense thereof at its own expense but such defense shall
be conducted by counsel of recognized standing and reasonably satisfactory to
the Placement Agent or such controlling person or persons, defendant or
defendants in the litigation; provided, that the Company shall not be required
to pay for more than one firm of counsel for all indemnified parties.  The
Company agrees to notify the Placement Agent promptly of the commencement of any
litigation or proceeding against it or in connection with the issue and sale of
any of its securities and to furnish to the Placement Agent, at its request,
copies of all pleadings therein and permit the Placement Agent to be an observer
therein and apprise the Placement Agent of all developments therein, all at the
Company’s expense.

 

B.            The Placement Agent agrees, in the same manner and to the same
extent as set forth in Section 8.A. of this Agreement, to indemnify and hold
harmless the Company, its officers, directors, employees and representatives,
and each person, if any, who controls the Company within the meaning of Section
15 of the Act, with respect to any statement in or omission from the information
provided to investors any amendments thereto, if such statement or omission was
made in reliance upon information furnished in writing to the Company by the
Placement Agent, on its behalf, specifically for use in connection with the
preparation of documents to be provided to prospective investors or any
amendment thereof or supplement thereto or by reason of improper selling
practices (including failure to comply with, or a violation of, any law or
regulation by the Placement Agent, its officers, directors and registered
placement agents). The Placement Agent shall not be liable for amounts paid in
settlement of any such litigation if such settlement was effected without its
consent.  In case of commencement of any action, in respect of which indemnity
may be sought from the Placement Agent on account of the indemnity agreement
contained in this Section 8.B., each person agreed to be indemnified by the
Placement Agent shall have the same obligation to notify the Placement Agent as
the Placement Agent has toward the Company in Section 8.A. of this Agreement,
subject to the same potential loss or reduction of indemnity in the event such
notice is not given, and the Placement Agent shall have the same right to
participate in (and to the extent that it shall wish, to direct) the defense of
such action at its own expense, but such defense shall be conducted by one firm
of counsel of recognized standing and satisfactory to the Company.  The
Placement Agent agrees to notify the Company promptly of the commencement of any
litigation or proceeding against it or against any such controlling person, of
which it may be advised, in connection with the issue and sale of any of the
securities of the Company, and to furnish the Company at its request copies of
all pleadings therein and permit the Company to be an observer therein and
apprise it of all developments therein, all at the Placement Agent’s expense.

 

C.            The respective indemnity agreements between the Placement Agent
and the Company contained in Sections 8.A. and 8.B. of this Agreement, and the
representations and warranties of the Company set forth elsewhere in this
Agreement, shall remain operative and in full force and effect, regardless of
any investigation made by or on behalf of the Placement Agent or by or on behalf
of any controlling person of the Placement Agent or the Company any controlling
person of the Company, shall survive the delivery of the Securities.  Any
successor of the Company and the Placement Agent or of any controlling person of
the Placement Agent, as the case may be, shall be entitled to the benefits of
the respective indemnity agreements.

 

D.            In order to provide for just and equitable contribution under the
Act in any case in which (i) any person entitled to indemnification under this
Section 8 makes claim for indemnification pursuant hereto but it is judicially
determined (by the entry of a final judgment or decree by a court of competent
jurisdiction and the expiration of time to appeal or the denial of the last
right of appeal) that such indemnification may not be enforced in such case
notwithstanding the fact that this Section 8 provides for indemnification in
such case, or (ii) contribution under the Act may be required on the part of any
such person in circumstances for which indemnification is provided under this
Section 8, then, and in each such case, the Company and the Placement Agent
shall contribute to the aggregate losses, claims,

 

--------------------------------------------------------------------------------


 

damages or liabilities to which they may be subject (after any contribution from
others) in such proportions so that the Placement Agent is responsible for the
proportion that the fees provided for herein bear to the purchase price of the
Securities, and the Company is responsible for the remaining portion; provided,
that, in any such case, no person guilty of a fraudulent misrepresentation
(within the meaning of Section 11(f) of the Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.

 

E.             Within ten days after receipt by any party to this Agreement of
notice of the commencement of any action, suit or proceeding, such party will,
if a claim for contribution in respect thereof is to be made against another
party (the “contributing party”), notify the contributing party, in writing, of
the commencement thereof, but the omission so to notify the contributing party
will not relieve it from any liability which it may have to any other party
other than for contribution hereunder.  In case any such action, suit or
proceeding is brought against any party, and such party so notifies a
contributing party or his or its Placement Agent of the commencement thereof
within the aforesaid ten days, the contributing party will be entitled to
participate therein with the notifying party and any other contributing party
similarly notified.  Any such contributing party shall not be liable to any
party seeking contribution on account of any settlement of any claim, action or
proceeding effected by such party seeking contribution without the written
consent of such contributing party.  The contribution provisions contained in
Section 8 are in addition to any other rights or remedies which either party
hereto may have with respect to the other or hereunder.

 

9.  Payment of Expenses

 

The Company hereby agrees to bear all of its expenses in connection with the
Private Placement, including, but not limited to, the following:  filing fees,
bank escrow fees, printing and duplicating costs, advertisements, postage and
mailing expenses with respect to the transmission of offering material,
informational meeting costs, registrar and transfer agent fees, the Company’s
counsel and accounting fees, issue and transfer taxes, if any, and any Blue Sky
counsel fees and expenses of the Placement Agent’s counsel.  In this connection,
Blue Sky applications for registration of the Securities or exemption therefrom
shall be made in such states and jurisdictions as shall be reasonably requested
by the Placement Agent provided that such states and jurisdictions do not
require the Company to qualify as a foreign corporation or to file a general
consent to service of process.

 

10.  Termination.

 

The Company may terminate the Private Placement in its sole discretion prior to
any closing hereunder.  In the event that the Company determines to terminate
the Private Placement from and after the date hereof through the end of the
Offering Period for any reason other than the Placement Agent’s material breach
of the terms of this Agreement, the Company shall immediately pay to the
Placement Agent the amount due as set forth in Section 4 hereof.

 

11.  Miscellaneous.

 

A.            All covenants, warranties and representations herein contained
shall survive the Closing Date and execution of this Agreement, and any
investigation made by the party relying upon such warranty and/or
representation.

 

B.            This Agreement may be executed in any number of counterparts, each
of which shall be deemed to be an original, but all which shall be deemed to be
one and the same instrument.

 

--------------------------------------------------------------------------------


 

C.            Any notice required or permitted to be given hereunder shall be
given in writing and shall be deemed effective when either deposited in the
United States mail, registered return receipt requested, when received if
personally delivered, or when sent by overnight courier, addressed as follows:

 

To the Placement Agent:

 

Indigo Securities, LLC

 

 

780 Third Avenue

 

 

Suite 2302

 

 

New York, NY 10017

 

 

 

 

 

Attention: Eric Brachfeld

 

 

 

To the Company:

 

Vistula Communications Services, Inc.

 

 

40 Portman Square, 4th Floor

 

 

London W1H GLT

 

 

United Kingdom

 

 

Attention: Chief Executive Officer

 

 

 

 

 

with copy to:

 

 

Foley Hoag LLP

 

 

155 Seaport Boulevard

 

 

Boston, MA 02210

 

 

Attention: Paul Bork, Esq.

 

or to such other address of which written notice is given to the other party.

 

D.            This Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York without giving effect to conflicts of
laws.

 


E.             THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE JURISDICTION OF ANY
STATE OR FEDERAL COURT SITTING IN THE STATE OF NEW YORK, COUNTY OF NEW YORK,
OVER ANY SUIT, ACTION, OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT.  EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF THE VENUE OF ANY SUCH SUIT, ACTION, OR PROCEEDING BROUGHT IN SUCH A COURT AND
ANY CLAIM THAT SUIT, ACTION, OR PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM.  EACH PARTY HERETO AGREES THAT THE SERVICE OF PROCESS UPON IT MAILED BY
CERTIFIED OR REGISTERED MAIL, POSTAGE PREPAID AND RETURN RECEIPT REQUESTED (AND
SERVICE SO MADE SHALL BE DEEMED COMPLETE THREE DAYS AFTER THE SAME HAS BEEN
POSTED AS AFORESAID) OR BY PERSONAL SERVICE SHALL BE DEEMED IN EVERY RESPECT
EFFECTIVE SERVICE OF PROCESS UPON IT IN ANY SUCH SUIT OR PROCEEDING.  NOTHING
HEREIN SHALL AFFECT A PARTY’S RIGHT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW.  EACH PARTY AGREES THAT A FINAL NON-APPEALABLE JUDGMENT IN ANY
SUCH SUIT OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON SUCH JUDGMENT OR IN ANY OTHER LAWFUL MANNER.


 

F.             This Agreement contains the entire understanding between the
parties hereto with respect to the subject matter hereof and may not be modified
or amended except by a writing duly signed by the party against whom enforcement
of the modification or amendment is sought.

 

G.            If any provision of this Agreement shall be held to be invalid or
unenforceable, such invalidity or unenforceability shall not affect any other
provision of this Agreement.

 

--------------------------------------------------------------------------------


 

12.  Right of First Refusal.

 

The Placement Agent shall have a right of first refusal to serve as (i)
placement agent with respect to any private offering or sale of the securities
of the Company or successor to the Company and (ii) financial advisor in any
merger, acquisition, sale or similar transaction by the Company (other than an
underwritten public offering) for a period of eighteen (18) months following the
expiration of the Offering Period.

 

IN WITNESS WHEREOF, the parties have hereto executed this Agreement as of the
15th day of February, 2005.

 

IndiGo Securities, LLC

 

 

 

 

 

 

 

 

By:

 /s/ Eric Brachfeld

 

 

 

 

Eric Brachfeld, Managing Partner

 

 

 

 

 

 

 

 

 

Vistula Communications Services Inc.

 

 

 

 

 

By:

 /s/ Rupert Galliers-Pratt

 

 

 

 

Rupert Galliers-Pratt, President and Chief Executive Officer

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SECURITIES PURCHASE AGREEMENT

 

[see Exhibit 10.1 to this current report]

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

DEBENTURE

 

[see Exhibit 4.1 to this current report]

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

WARRANT

 

[see Exhibit 4.2 to this current report]

 

--------------------------------------------------------------------------------


 

EXHIBIT D

PLACEMENT AGENT WARRANT

 

[see Exhibit 4.2 to this current report]

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

REGISTRATION RIGHTS AGREEMENT

 

[see Exhibit 10.2 to this current report]

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

ESCROW AGREEMENT

 

[see Exhibit 10.4 to this current report]

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

CONFIDENTIALITY AGREEMENT

 

Agreement dated                            , 2005 (“Agreement”), by and among
Vistula Communications Services, Inc., a Delaware corporation (the “Company”),
Indigo Securities, LLC, a Delaware limited liability company (the “Placement
Agent”) and the undersigned individual (the “Observer”).  Each of the Company,
Placement Agent and Observer may be referred to individually as a “Party” and
collectively as the “Parties”.

 

WHEREAS, pursuant to the terms and conditions contained in that certain
Placement Agent Agreement dated as of February 15, 2005, by and between the
Company and the Placement Agent (the “Placement Agent Agreement”), the Company
has granted the Placement Agent the right to send an observer to attend meetings
of the Company’s Board of Directors and the right to receive certain information
distributed by the Company to members of its Board of Directors, which rights
are conditioned, among other things, on the Placement Agent and the Observer
entering into a confidentiality agreement in the form hereof;

 

WHEREAS, the Placement Agent has exercised its right to send the undersigned
Observer to attend one or more meetings of the Company’s Board of Directors in
accordance with the Placement Agent Agreement;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties hereto agree as follows:

 

1.             Proprietary Information.  As used in this Agreement, Proprietary
Information shall mean, by way of illustration and not limitation, all
information (whether or not patentable and whether or not copyrightable) owned,
possessed or used by the Company or any of its subsidiaries, including, without
limitation, any invention, discovery, development, vendor information, customer
information, apparatus, equipment, trade secret, process, patent application,
patent positioning, patent strategy, research, report, technical data, know-how,
computer program, software, software documentation, hardware design, technology,
marketing or business plan, forecast, unpublished financial statement, budget,
license, price, cost, employee list, all of the books and records of the Company
and its subsidiaries, contents of discussions at meetings of the Company’s Board
of Directors, confidential memoranda and lists of participants in any projects
involving the Company’s products or services or proposed products or services,
in each case, that is communicated to, learned of, developed or otherwise
acquired by the Observer or by the Placement Agent.  In addition, the term
“Proprietary Information” shall be deemed to include any notes, analyses,
compilations, studies, interpretations, memoranda or other documents prepared by
the Observer or the Placement Agent which contain, reflect or are based upon, in
whole or in part furnished to the Observer or the Placement Agent pursuant
hereto.

 

1.             Use, and Disclosure of Proprietary Information.  The Placement
Agent and the Observer shall hold in confidence, and shall not disclose (or, in
the case of the Placement Agent, permit or suffer its officers, employees or
agents to disclose) to any person outside the Placement Agent’s organization
other than the Placement Agent’s attorneys or other professional advisors

 

--------------------------------------------------------------------------------


 

who owe a duty of confidentiality to the Placement Agent (“Permitted Advisors”),
any Proprietary Information.  The Placement Agent, the Observer and the
Permitted Advisors shall use such Proprietary Information only in connection
with the performance by the Placement Agent of its obligations under the
Placement Agent Agreement and its representation of investors and shall not use
or exploit such Proprietary Information for their own benefit or the benefit of
another without the prior written consent of the Company.  The Observer and the
Placement Agent shall disclose Proprietary Information received by them under
this Agreement only to persons within the Placement Agent’s organization and to
Permitted Advisors who have a need to know such Proprietary Information in
connection with the performance by the Placement Agent of its obligations under
the Placement Agent Agreement and who agree to protect the confidentiality of
such Proprietary Information in accordance with the terms of this Agreement. 
The Placement Agent and the Observer shall adopt and maintain programs and
procedures which are reasonably calculated to protect the confidentiality of
Proprietary Information and shall be responsible to the Company for any
disclosure or misuse of Proprietary Information which results from a failure to
comply with this provision.  The Placement Agent and the Observer will promptly
report to the Company any actual or suspected violation of the terms of this
Agreement and will take all reasonable further steps requested by the Company to
prevent, control or remedy any such violation.


 

2.             Limitation on Obligations.  The obligations of the Placement
Agent and the Observer specified in Section 2 above shall not apply, and the
Placement Agent and the Observer (solely for the purposes of this Section 3,
collectively, the “Receiving Parties”) shall have no further obligations, with
respect to any Proprietary Information to the extent the Receiving Parties, can
demonstrate, by substantial evidence, that such Proprietary Information:


 

(a)           is generally known to the public at the time of disclosure or
becomes generally known through no wrongful act on the part of the Receiving
Parties;

 

(b)           is in the Receiving Parties’ possession at the time of disclosure
otherwise than as a result of the Receiving Parties’ breach of any legal
obligation;

 

(c)           becomes known to the Receiving Parties through disclosure by
sources other than the Company having the legal right to disclose such
Proprietary Information;

 

(d)           is independently developed by the Receiving Parties without
reference to or reliance upon the Proprietary Information; or

 

(e)           is required to be disclosed by the Receiving Parties to comply
with applicable laws or governmental regulations; provided that the Receiving
Parties provide prior written notice of such disclosure to the Company and takes
reasonable and lawful actions to avoid and/or minimize the extent of such
disclosure.

 

3.             Ownership of Proprietary Information.  The Placement Agent and
the Observer agree that the Company is and shall remain the exclusive owner of
the Proprietary Information and all patent, copyright, trade secret, trademark
and other intellectual property rights therein.  No license or conveyance of any
such rights to the Placement Agent or the Observer is granted or implied under
this Agreement.

 

2

--------------------------------------------------------------------------------


 

4.             Return of Proprietary Information.  The Placement Agent and the
Observer shall, upon the termination of the Placement Agent Agreement or upon
the request of the Company, return to the Company all drawings, documents and
other tangible manifestations of Proprietary Information received by the
Placement Agent or the Observer pursuant to this Agreement (and all copies and
reproductions thereof).

 

5.             Miscellaneous.

 

(a)           This Agreement supersedes all prior agreements, written or oral,
between the Company, the Placement Agent and the Observer relating to the
subject matter of this Agreement.  This Agreement may not be modified, amended
or discharged, in whole or in part, except by an agreement in writing signed by
the Company, the Placement Agent and the Observer.

 

(b)           This Agreement will be binding upon and inure to the benefit of
the Parties hereto and their respective heirs, successors and assigns. If the
Placement Agent wishes to replace the Observer under the Placement Agent
Agreement with another representative of the Placement Agent in accordance with
the Placement Agent Agreement, the Placement Agent and such replacement observer
shall be required to execute and deliver a confidentiality agreement in
substantially the form of this Agreement as a condition to the Placement Agent
exercising its right to appoint a replacement observer under the Placement Agent
Agreement.

 

(c)           This Agreement shall be construed and interpreted in accordance
with the internal laws of the State of Delaware, without giving effect to the
principles of conflicts of law thereof.

 

(d)           The provisions of this Agreement are necessary for the protection
of the business and goodwill of the Company and are considered by the Placement
Agent and the Observer to be reasonable for such purpose.  The Placement Agent
and the Observer agree that any breach of this Agreement will cause the Company
substantial and irreparable damages and, therefore, in the event of any such
breach, in addition to other remedies which may be available, the Company shall
have the right to seek specific performance and other injunctive and equitable
relief.

 

(e)           For the convenience of the Parties, this letter agreement may be
executed by facsimile and in counterparts, each of which shall be deemed to be
an original, and both of which taken together, shall constitute one agreement
binding on the Parties hereto.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

3

--------------------------------------------------------------------------------


 

EXECUTED as a sealed instrument as of the day and year first set forth above.

 

 

VISTULA COMMUNICATIONS SERVICES,
INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

INDIGO SECURITIES, LLC

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

[name of observer]

 

4

--------------------------------------------------------------------------------